Opinion issued September 29, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00277-CV
                            ———————————
                           CARL JOINER, Appellant
                                         V.
                           MATT WIGGINS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Case No. 21-CV-2082


                          MEMORANDUM OPINION

      Appellant Carl Joiner filed this interlocutory appeal seeking review of the trial

court’s order refusing his request for the entry of a temporary injunction requiring

removal of allegedly defamatory billboards and signs. See TEX. CIV. PRAC. & REM.

CODE § 51.014(a)(4) (allowing appeal from refusal to grant temporary injunction).
      Joiner has now filed a motion to dismiss his appeal on the ground of mootness

because the billboards and signs at issue have been removed. See TEX. R. APP. P.

42.1(a)(1) (providing that appellant may dismiss appeal so long as dismissal does

not prevent a party from seeking relief to which it otherwise would be entitled).

      Joiner’s underlying claim for defamation remains pending in the trial court.

      Appellee Matt Wiggins has not filed a response opposing dismissal.

      We grant Joiner’s motion and dismiss the appeal as moot. See TEX. R. APP. P.

43.2(f) (court of appeals may render judgment dismissing appeal); see, e.g., Gallien

v. Wells Fargo Bank, No. 01-17-00590-CV, 2018 WL 1056415, at *1 (Tex. App.—

Houston [1st Dist.] Feb. 27, 2018, no pet.) (per curiam) (mem. op.) (dismissing as

moot appeal from order denying temporary injunction because parties had resolved

dispute such that no justiciable controversy remained as to injunctive relief).

                                  PER CURIAM



Panel consists of Justices Goodman, Countiss, and Farris.




                                          2